               Case 3:18-cr-04683-GPC Document 19 Filed 11/02/18 PageID.32 Page 1 of 1
A0442



                                 United States District Co
                                        SOUTHERN DISTRICT OF CALIFORNIA


              UNITED STATES OF AMERICA

                                 v.
                        Jacob Bychak (!)                                      Case Number:            l 8-cr-4683-GPC-l
                                                                                                     c;(r-'1 ~··1 <)' .. •t.) ti·.· r;•
                                                                                                      vVlp · v                    •·• . lJ

                                                                              NOT FOR PUBLIC VIEW
   To:       The United States Marshal
             and any Authorized United States Officer

            YOU ARE HEREBY COMMANDED to arrest                                            Jacob Bychak (1)
                                                                                                 Name

   and bring him or her forthwith to the nearest magistrate to answer a(n)

   IZJ Indictment D Information D Complaint            D Order of Court       D   Violation Notice     D Probation Violation Petition

    charging him or her with (brief description of offense):
    18:371- Conspiracy


                                                                                                                      --
    18:1343 - Wire Fraud                                                                                               f·.:..:-
                                                                                                                                    !="
                                                                                                                                    U>
                                                                                                                       0            3:
                                                                                                                      n             l>::o'
                                                                                                                       ~
                                                                                                                                    ;:o rry
                                                                                                                      w             <nC">
                                                                                                                                    :::i: ro;i
                                                                                                                      -0           l>~
                                                                                                                      :x           r rin
                                                                                                 iJ:. <{>c:ll
    In violation of Title .      See. ,Above             United S~~s Code, Section(s) _ _ _ _ _ _" _~---
                                                                                                      U>
                                               ---
                                                                                                                                   ('")

    John Morrill                                                   Clerk of the Court                                              >
    Name oflssuing Officer                                         Title of Issuing Officer


    sf L.   Cervantes,,~<h%1/Zitfl~                                10/31/2018; San Diego, CA
    Signature of Deputy i '                  ·                    Date and Location
                      v·
    Bail fixed at $                . No Bail                      by              The Honorable Karen S. Crawford
                      -------------                                    - - - - - -Name
                                                                                  - -of-Judicial
                                                                                          ---       -------
                                                                                                 Officer


                                                               RETURN
    This warrant was received and executed with the arrest of the above-named defendant at

    DATE RECEIVED                NAME AND TITLE OF ARRESTING OFFICER                    SIGNATURE OF ARRESTING OFFICER

     DA TE OF ARREST
